Name: Commission Regulation (EEC) No 2080/91 of 16 July 1991 replacing the codes established on the basis of the Common Customs Tariff nomenclature in force on 31 December 1987 with those established on the basis of the combined nomenclature in certain Regulations concerning the classification of goods
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 Avis juridique important|31991R2080Commission Regulation (EEC) No 2080/91 of 16 July 1991 replacing the codes established on the basis of the Common Customs Tariff nomenclature in force on 31 December 1987 with those established on the basis of the combined nomenclature in certain Regulations concerning the classification of goods Official Journal L 193 , 17/07/1991 P. 0006 - 0009 Finnish special edition: Chapter 2 Volume 8 P. 0025 Swedish special edition: Chapter 2 Volume 8 P. 0025 COMMISSION REGULATION (EEC) No 2080/91 of 16 July 1991 replacing the codes established on the basis of the Common Customs Tariff nomenclature in force on 31 December 1987 with those established on the basis of the combined nomenclature in certain Regulations concerning the classification of goodsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Commission Regulation (EEC) No 1056/91 (2), and in particular Article 15 thereof, Whereas Council Regulation (EEC) No 950/68 of 28 June 1968 on the Common Customs Tariff (3), repealed by Regulation (EEC) No 2658/87, established the nomenclature of the Common Customs Tariff on the basis of the Convention of 15 December 1950 on nomenclature for the classification of goods in customs tariffs; Whereas the Commission has adopted a number of Regulations concerning the classification of goods in the nomenclature of the Common Customs Tariff on the basis of Regulation (EEC) No 97/69 of the Council of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (4), repealed by Regulation (EEC) No 2658/87; Whereas Regulation (EEC) No 2658/87 established a goods nomenclature called the combined nomenclature, which simultaneously meets the requirements of the Common Customs Tariff and of the external trade statistics of the Community, and is based on the International Convention on the Harmonized Commodity Description and Coding System, replacing the Convention of 25 December 1950; Whereas Article 15 (1) of Regulation (EEC) No 2658/87 lays down that the codes and descriptions of goods established on the basis of the combined nomenclature are to replace those established on the basis of the nomenclature of the Common Customs Tariff in force on 31 December 1987; Whereas those Regulations which are still of practical significance and whose transposition will involve no changes of substance should be amended accordingly and so to complement an initial series of Regulations which has been adopted by Commission Regulation (EEC) No 646/89 (5) and Regulation (EEC) No 2723/90 (6), HAS ADOPTED THIS REGULATION: Article 1 In the Regulations listed in column 1 of the Annex, which refer to the goods described in column 2, the codes based on the nomenclature of the Common Customs Tariff in column 3 shall be replaced by the codes based on the combined nomenclature listed in column 4. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1991. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 107, 27. 4. 1991, p. 10. (3) OJ No L 172, 22. 7. 1968, p. 1. (4) OJ No L 14, 21. 1. 1969, p. 1. (5) OJ No L 71, 15. 3. 1989, p. 20. (6) OJ No L 261, 25. 9. 1990, p. 24. ANNEX Regulation (EEC) No Description of the goods CCT heading number CN code (1) (2) (3) (4) 2257/87 (1) 1. Products of subheading 27.07 B of the Common Customs Tariff, destined to be submitted to a process from which products capable of being used as power or heating fuels are obtained, are classifed in subheading 27.07 B II if this process is of the kind listed in Additional Note 5 to Chapter 27 of the Common Customs Tariff 27.07 B II 2707 10 90 2707 20 90 2707 30 90 2707 50 91 2707 50 99 2. Products of subheading 27.07 B are also classified in subheading 27.07 B II where they are to be submitted to a treatment of a different kind to that indicated in the preceding paragraph and from which products capable of being used as power of heating fuels are obtained if the latter are to be subjected to further industrial treatment 27.07 B II 2707 10 90 2707 20 90 2707 30 90 2707 50 91 2707 50 99 If the abovementioned derived products are used as power or heating fuels, the products of subheading 27.07 B used are classified proportionally in subheading 27.07 B I 27.07 B I 2707 10 10 2707 20 10 2707 30 10 2707 50 10 2585/86 (2) Gas oil for undergoing sulphuric acid processing involving the addition to the basic products of 98 % sulphuric acid in a quantity of 10 litres per 100 m3, i. e. 0,01 % by volume, followed by neutralization with 20 % sodium hydroxide solution in a quantity of 38 litres per 100 m3, i. e. 0,038 % by volume, and subsequent treatment with activated carbon by forced percolation under pump pressure in a filter of about 5 m3 27.10 C I c) 2710 00 69 810/83 (3) 1. Ceramic money-box in the form of a pig, about 15 cm long and 9 cm high, with a floral motif, having a slot in the back for inserting coins and with a stopper made of soft rubber set into a round hole in the base through which the coins can be extracted 69.13 6913 2. Ceramic money-box in the form of a figurine of an elderly man (beggar), about 18 cm high, with face and clothes painted on, having a slot for inserting coins and with a stopper made of soft rubber set into a round hole in the base through which the coins can be extracted 69.13 6913 3. Ceramic money-box in the form of a penguin, about 30 cm high, with both a slot in the back for inserting coins and a padlock at the base 69.13 6913 4. Plastic money-box in the form of a penguin, about 16 cm high, with a red scarf and a slot in the back for inserting coins 39.07 B V d) 3926 40 00 5. Money-box in the form of a stylized figure of a child in painted wood, about 16 cm high, consisting of a cylindrical container with a slot for inserting coins and surmounted by wooden peg, which can be taken out in order to extract the coins and which is secured to three spheres representing the arms and nodding head 44.27 B 4420 10 6. Metal money-box in the form of a miniature letter-box (about 12 cm high, with a base approximately 5 Ã  6 cm), painted red, having a hole in the back for hanging on the wall, a slot in the front for inserting coins and a small door with a lock 73.40 B 7326 90 98 2858/86 (4) 1. Binder consisting of a paperboard rectangle (approximately 530 Ã  310 mm and 1,84 mm thick), covered on each side with a sheet of artificial plastic material (approximately 0,23 mm thick) welded on all four edges; this covered paperboard is then folded in two places to form the spine of the binder. Inside, there is a binding mechanism 39.07 3926 10 00 2. Binder consisting of two paperboard rectangles (the covers, approximately 310 Ã  220 mm each and 1,64 mm thick), a paperboard strip (the spine, approximately 310 Ã  45 mm and 1,64 mm thick) and two narrow strips on either side of the spine (stiffeners, approximately 310 Ã  14 mm each and 1,64 mm thick), covered on each side with a sheet of artificial plastic material (approximately 0,42 mm thick) welded on all four edges, along the length of the strip forming the spine of the folder and along the length of the stiffeners. Inside, there is a binding mechanism 39.07 3926 10 00 3. Binder consisting of two paperboard rectangles (the covers, approximately 255 Ã  310 mm each and 2,05 mm thick) and a paperboard strip (the spine, approximately 51 Ã  310 mm and 2,05 mm thick), covered on each side with a sheet of artificial plastic material (approximately 0,40 mm thick) welded on all four edges and along the length of the strip forming the spine of the binder. Inside, there is a binding mechanism 39.07 3926 10 00 4. Binder consisting of a paperboard rectangle (approximately 520 Ã  310 mm) having in its central part, along the two folding lines, two rectangular slots (approximately 290 Ã  6 mm) approximately 18 mm apart. The paperboard is covered on each side with a sheet of artifical plastic material welded on all four edges and in the part corresponding to the slots. Inside, there is a binding mechanism 39.07 3926 10 00 3929/86 (5) Seven-ply panel from 1 981 to 2 400 mm long, from 762 to 1 220 mm wide and about 44 mm thick, consisting of a blockboard-type core between two panels of three-ply plywood, this seven-ply panel, which has two long edges (possibly veneered) and one or both short edges (possibly veneered) consisting primarily of a single piece of timber known as a 'lipping', has not undergone any further working 44.15 4412 3557/81 (6) Product put up in rolls, consisting of two sheets bonded one to the other, the one of semi-bleached kraftboard with a weight of 320 g/m2 and coated on both faces with a layer of polyethylene (14 and 18 g/m2 respectively), and the other of aluminium with a weight of 26 g/m2 and of a thickness of less than 0,20 mm, coated on the outer face with a layer of polyethylene (35 or 50 g/m2) 48.07 D 4811 39 00 1592/71 (7) Covering materials (for roofs in particular) in rolls or in the form of plates or sheets, whether or not cut to size or shape in a special manner (such as shingles or shingle-board), consisting of a base of paper or roofing felt, whether or not impregnated with asphalt or a similar product, but coated on both sides with a layer of that material or immersed in the same material, whether or not coated with mineral substances (sand, slate debris, stones, etc.), or with one side covered by a thin layer of metal (copper or aluminium in particular) 68.08 6807 10 11 6807 90 00 679/72 (8) 'Vitreous china' or 'semi-vitreous china' which are ceramic products that have been vitrified to a greater or lesser extent of slightly greyish-white or artificially coloured ceramic material which is smooth to the tongue, shall, as appropriate, be classified under headings or subheadings Nos 69.09 A, 69.11, 69.13 B or 69.14 A of the Common Customs Tariff where, simultaneously, they have the following properties: (a) a degree of porosity (coefficient of water absorption) not exceeding 3 %, measured according to the method set out in Annex I; (b) a density of 2,2 or more: (c) translucency, where the thickness is of not more than approximately 3 mm, measured according to the method set out in Annex II. The latter criterion shall not apply, however, where the ceramic material is coloured in the body or is coated with coloured or opaque varnish or enamel 69.09 A 69.11 69.13 b 69.14 A 5909 11 00 6911 6913 10 00 6914 10 00 1220/84 (9) 1. Colourless glass rosettes ('strass'), octagonal (about 14 mm diameter), cut and polished, mechanically, and having several facets on both sides, fully pierced symmetrically in two places near the edge; they are normally mounted on electrical lighting fittings 70.14 A I 9405 91 11 2. Colourless glass pendants ('strass'), oval (e. g. about 50 Ã  29 mm), cut and polished, mechanically, and having several facets on both sides, fully pierced near the apex; they are normally mounted on electrical lighting fittings 70.14 A I 9405 91 11 3. Colourless glass balls ('strass'), (about 30 mm diameter), cut and polished, mechanically, and having many facets fitted with small, metal attachment hooks; they are normally mounted on electrical lighting fittings 70.14 A I 9405 91 11 4. Colourless glass beads ('strass'), (about 10 mm diameter), cut and polished, mechanically, and having many facets, fully pierced along a central axis; they are normally used in the manufacture of imitation jewellery 70.19 A I a) 7018 10 11 3558/81 (10) Stud earrings, whether or not put up in sterile packaging, made of gold- or silver-plated steel, consisting of a shank with a decorative head and a 'butterfly' fastening, this shank being used to pierce the ear by means of a special device, which secures it in the ear lobe 71.16 A 7117 19 91 1030/86 (11) Key-ring consisting of a small nickel-plated steel chain approximately 3 cm in length, with, at one end, a ring of the same metal that can be opened and closed and at the other a small protective cover of plastic material (approximately 5 Ã  2,5 cm) containing a miniature address book, the cover of which bears a promotional message 73.40 B 7326 20 90 1480/83 (12) Sets for children, consisting of: 1. a base-metal chain, a cameo-type pendant of base metal and plastic, two earrings, a brooch and a ring of base metal and plastic, put up in the same packing; 2. a base-metal chain, a pendant in the shape of a watch, two earrings, two bracelets and two rings of plastic, put up in the same packing 97.03 B 9503 70 00 (1) OJ No L 208, 30. 7. 1987, p. 8. (2) OJ No L 232, 19. 8. 1986, p. 5. (3) OJ No L 90, 8. 4. 1983, p. 11. (4) OJ No L 265, 17. 9. 1986, p. 5. (5) OJ No L 356, 17. 12. 1986, p. 5. (6) OJ No L 356, 11. 12. 1981, p. 26. (7) OJ No L 166, 24. 7. 1971, p. 39. (8) OJ No L 81, 5. 4. 1972, p. 1. (9) OJ No L 117, 3. 5. 1984, p. 20. (10) OJ No L 356, 11. 12. 1981, p. 28. (11) OJ No L 95, 10. 4. 1986, p. 13. (12) OJ No L 151, 9. 6. 1983, p. 27.